DETAILED ACTION
This is a first action on the merits. Claims 1-14 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, and 12 are objected to because of the following informalities:
Claim 1, line 6-7: “one a pass index or a failing index” should read “one of a pass index or a failing index”;
Claim 2, line 2: “the measure engine coolant temperature” should read “the measured engine coolant temperature”; 
Claim 11, line 3: “predetermine model” should read “predetermined model”; and
Claim 12, line 2: “varying the failing index can vary based on engine load” should read “varying the failing index .  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1, the claim recite(s) a method comprising “determining … one of four zones to determine whether a thermostat will pass or fail; based on the one of four zones determined, accumulate with the controller …one a pass index or a failing index; when the pass index reaches a first threshold, reporting a pass …; and when the failing index reaches a second threshold, reporting a fail …”. These steps may be reasonably performed in the human mind and therefore encompass an abstract idea of the mental activity variety. The claim(s) does/do not include additional elements that integrate the judicial exception into a practical application or are sufficient to amount to significantly more than the judicial exception. The additional elements are “measuring an engine coolant temperature with an engine coolant temperature sensor a predetermined amount of time after engine startup” and “a controller”. The former amounts to mere data gathering (MPEP 2106.05(g)) and the latter merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claims 2-14 are rejected for the same reason by their dependence on claim 1 and because they also fail to include additional elements that integrate the judicial exception into a practical application or are sufficient to amount to significantly more than the judicial exception. Specifically, claims 2-14 only recite additional activities that may also be reasonably performed in the human mind and are thus considered additional abstract ideas.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim is written to be dependent on itself (i.e. “The method of claim 3”) which is inherently indefinite. For the purpose of examination, Examiner will adopt the understanding that claim 3 is intended to depend on claim 1.
Claim 4 is rejected for the same reason by its dependence on claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 6, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Arslanturk et al. (US 2016/0326944 A1) in view of Uchiyama (US 6283381 B1) and Fishman (US 5294046).
Regarding claim 1, Arslanturk teaches a thermostat monitoring method, comprising: 
measuring an engine coolant temperature with an engine coolant temperature sensor ([0078]: sensed coolant temperature is received from a temperature sensor 70) […]; 
determining with a controller one of [three] zones to determine whether a thermostat will pass or fail ([0069-70]: If a determined temperature is greater than a sensed temperature by a predefined amount (a first zone), the thermostat diagnostic module determines a fault. If the determined temperature is within a predefined range of the sensed temperature (a second zone), the thermostat diagnostic module determines the thermostat is healthy. And if the determined temperature is less than the sensed temperature by a predefined amount (a third zone), the diagnostic procedure is run again); 
based on the one of [three] zones determined, accumulate with the controller one a pass index or a failing index ([0068]: tally passes and fails into a final diagnostic decision; additionally or alternatively, [0069-70]: determining a fault is based on a determined temperature being greater than a sensed temperature by a predefined amount for several iterations, e.g. more than three, and determining that the thermostat is healthy is based on the determined temperature being within a predefined range of the sensed temperature for several iterations, e.g. more than three); 
when the pass index reaches a first threshold, reporting a pass with the controller ([0070]: determining that the thermostat is healthy is based on the determined temperature being within a predefined range of the sensed temperature for several iterations, e.g. more than three); and 
when the failing index reaches a second threshold, reporting a fail with the controller ([0069]: determining a fault is based on a determined temperature being greater than a sensed temperature by a predefined amount for several iterations, e.g. more than three).
Although it seems implied, Arslanturk does not explicitly teach that the coolant temperature is measured “a predetermined amount of time after engine startup”. However, Uchiyama teaches validating a coolant temperature sensor prior to performing thermostat diagnostics so as not to issue a thermostat failure result when the failure is actually in the sensor. Specifically, if the coolant temperature at a predetermined time after engine start up is lower than a judgement value, it is determined that there is a possibility that there is trouble with the sensor and the thermostat diagnosis is not performed (col. 9, lns. 1-39). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Arslanturk by measuring the coolant temperature a predetermined amount of time after engine start up as taught by Uchiyama in order to prevent false alarms of the thermostat status when the failure actually exists in the temperature sensor (Uchiyama col. 9, lns. 21-24).
Arslanturk also does not teach that there are “four” zones to determine if the thermostat will pass or fail. However, Fishman teaches four temperature zones that are associated with thermostat operation and health. These zones are illustrated in Fig. 8 along the x-axis – a first zone between Ti and TW, a second zone between TW and TP, a third zone between TP and TF, and a fourth zone above TF – and explained in col. 6, lns. 11-36. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Arslanturk by evaluating the temperature with respect to four zones instead of three as taught by Fishman in order to perform a more complete assessment and diagnosis of the thermostat’s condition given the knowledge of certain failure modes at certain temperatures (Fishman col. 6, lns. 28-55).
Regarding claim 2, modified Arslanturk teaches the method of claim 1, and Arslanturk also teaches comparing the measure engine coolant temperature with an estimated engine coolant temperature ([0067]: compare the determined/estimated coolant temperature to a sensed or measured coolant temperature).
Regarding claim 5, modified Arslanturk teaches the method of claim 1, and Arslanturk also teaches determining with the controller whether the thermostat has failed previously ([0068]: tally passes and fails into a final diagnostic decision; additionally or alternatively, [0069]: determining a fault is based on a determined temperature being greater than a sensed temperature by a predefined amount for several iterations, e.g. more than three, which means that previous diagnostic results are tracked).
Regarding claim 6, modified Arslanturk teaches the method of claim 1, and Arslanturk also teaches that when the controller has determined that the thermostat has failed previously ([0068]: tally passes and fails into a final diagnostic decision; additionally or alternatively, [0069]: determining a fault is based on a determined temperature being greater than a sensed temperature by a predefined amount for several iterations, e.g. more than three, which means that previous diagnostic results are tracked) the passing index is increased by a first increment ([0068]: tally passes and fails into a final diagnostic decision; additionally or alternatively, [0070]: determining that the thermostat is healthy is based on the determined temperature being within a predefined range of the sensed temperature for several iterations, e.g. more than three, where a “tally” or an “iteration” is understood to be an increment of 1).
Regarding claim 9, modified Arslanturk teaches the method of claim 1, and Arslanturk also teaches incrementing the failing index only when a predetermined model is greater than or equal to the engine coolant temperature ([0069-71]: Determine a fault based on a determined temperature being greater than a sensed temperature by a predefined amount. Otherwise, it is either determined that the thermostat is healthy or the test is re-run).
Regarding claim 10, modified Arslanturk teaches the method of claim 1, and Arslanturk also teaches incrementing the failing index by a predetermined amount when the engine coolant temperature is less than a [determined] temperature ([0068]: tally passes and fails into a final diagnostic decision; additionally or alternatively, [0069]: determining a fault is based on a determined temperature being greater than a sensed temperature by a predefined amount for several iterations, e.g. more than three, where a “tally” or an “iteration” is understood to be an increment of 1). Arslanturk, as modified, does not teach that the comparison value is “predetermined”. However, Uchiyama teaches comparing a measured coolant temperature to a predetermined value (TWNOK#) in order to either determine a leaking fault in the thermostat (col. 9, lns. 6-9) or determine a temperature sensor fault (col. 9, lns. 32-35). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Arslanturk to compare the coolant temperature to a predetermined value in order to determine a failed condition as taught by Uchiyama in order to perform a specific diagnosis of either the temperature sensor (sticking) or a thermostat (leaking) (Uchiyama col. 9, lns. 1-39).
Regarding claim 11, modified Arslanturk teaches the method of claim 1, and Arslanturk also teaches incrementing the passing index by a predetermined number when the engine coolant temperature is greater than a predetermine model ([0070]) and the failing index is 0 ([0070]: it appears that the diagnostic module determines that the thermostat is healthy (i.e. increments a “healthy” status by one) when the sensed coolant temperature is consistently higher than the determined/modeled temperature regardless of whether the failing index is zero or not. Therefore it seems that the limitation is met without further modification.).
Regarding claim 13, modified Arslanturk teaches the method of claim 1, and Arslanturk, as modified, also teaches incrementing the failing index by a predetermined number when the engine coolant temperature is less than a predetermined model (Arslanturk [0068]: tally passes and fails into a final diagnostic decision; additionally or alternatively, Arslanturk [0069]: determining a fault is based on a determined/modeled temperature being greater than a sensed temperature by a predefined amount for several iterations, e.g. more than three, where a “tally” or an “iteration” is understood to be an increment of 1) and the predetermined model is less than a predetermined temperature (in Arslanturk  the determined/model temperature may be in the range of 150°F (approximately 66°C) for a healthy thermostat ([0071]) whereas Fishman’s predetermined temperatures TW may be 81-101°C,  TL may be 85-99°C, and TF may be 135°C (Table in col. 7)).

Claim(s) 3-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Arslanturk et al. (US 2016/0326944 A1) in view of Uchiyama (US 6283381 B1), Fishman (US 5294046), and Nethercutt (US 2014/0123918 A1).
Regarding claim 3, modified Arslanturk teaches the method of claim [1], but Arslanturk, as modified, does not teach “comparing the engine speed with a threshold engine speed”. However, Nethercutt teaches comparing engine speed with a threshold engine speed to determine if a thermostat diagnostic should be executed ([0026]: “the diagnostic process may be repeated … in response to the engine speed-load entering a certain range (e.g. a high load or fueling range)”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Arslanturk to compare the engine speed with a threshold engine speed as taught by Nethercutt in order to determine if conditions are appropriate for thermostat diagnostics (Nethercutt [0026]).
Regarding claim 4, modified Arslanturk teaches the method of claim 3, but Arslanturk, as modified, does not teach “comparing the engine load with a threshold engine load”. However, Nethercutt teaches comparing engine load with a threshold engine load to determine if a thermostat diagnostic should be executed ([0026]: “the diagnostic process may be repeated … in response to the engine speed-load entering a certain range (e.g. a high load or fueling range)”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Arslanturk to compare the engine load with a threshold engine load as taught by Nethercutt in order to determine if conditions are appropriate for thermostat diagnostics (Nethercutt [0026]).
Regarding claim 12, modified Arslanturk teaches the method of claim 1, but Arslanturk, as modified, does not teach “varying the failing index can vary based on engine load”. However, Nethercutt teaches this limitation by requiring engine load to be within a certain engine speed-load range before the diagnostic can take place ([0026]: “the diagnostic process may be repeated … in response to the engine speed-load entering a certain range (e.g. a high load or fueling range)”). In other words, if the engine load does not meet the criterion for the diagnostic, then the diagnostic is not run and the failing index does not change. Otherwise, if the engine load does meet the criterion for the diagnostic, the diagnostic is run and, if it fails, the failing index would increase. Hence the failing index varies based on engine load. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Arslanturk to run the diagnostic which may cause the failing index to vary based on requiring engine load to be within a certain range as taught by Nethercutt in order to run the diagnostic under the appropriate conditions (Nethercutt [0026]).

Claim(s) 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Arslanturk et al. (US 2016/0326944 A1) in view of Uchiyama (US 6283381 B1), Fishman (US 5294046), and Furuta et al. (US 2014/0023107 A1).
Regarding claim 8, modified Arslanturk teaches the method of claim 1, but Arslanturk, as modified, does not teach “resetting a pass/fail counter”. However, Furuta teaches resetting a “counter for failure determination” ([0077-78]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Arslanturk by resetting the counter as taught by Furuta in order to prepare the counter for a subsequent test iteration (Furuta [0059], [0075]).
Regarding claim 14, modified Arslanturk teaches the method of claim 1, but Arslanturk, as modified, does not teach “decreasing the failing index by a predetermined number when the engine coolant temperature is greater than a predetermined model when the failing index is greater than zero”. However, Arslanturk does teach that is the engine coolant temperature is greater than a predetermined model by a predefined amount, then the diagnostic module runs the test again ([0071]). Additionally, Furuta teaches resetting a “counter for failure determination” ([0077-78]). Hence, if the test must be re-run as taught by Arslanturk, then it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Arslanturk to reset the counter for failure determination (i.e. decreasing the failing index when the failing index is greater than zero) as taught by Furuta in order to prepare the counter for a subsequent test iteration (Furuta [0059], [0075]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2002/0188415 A1, to Fujimoto et al., and US 2004/0173012 A1, to Tsukamoto et al., both show four temperature zones used to diagnose a thermostat (Fujimoto Fig. 3 and Tsukamoto Fig. 4). US 5381953 A, to Fishman, is substantially similar to Fishman (US 5294046) cited in the rejection above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329. The examiner can normally be reached Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNA M MOTT/Primary Examiner, Art Unit 3662